UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6760


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

OTIS RENALDO HARRIS, a/k/a O,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:08-cr-00319-DKC-6)


Submitted: September 26, 2019                                     Decided: October 1, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Otis Renaldo Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Otis Renaldo Harris appeals the district court’s order denying his motion for relief

pursuant to the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. United States v. Harris, No. 8:08-cr-00319-DKC-6 (D. Md.

May 10, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2